          Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 1 of 15


                                                                                   U S DISTRICT COURT
Katherine A. Strike, WSB # 6-4284                                                 DiSTri.Ci Gr WrOHfKa
STANBURY & STRIKE,PC                                                             on,„       .
PO Box 1630                                                                      25f80EC 17 PM 1:58
Lander, WY 82520                                                                err-3« • ■.....
(307) 332-5000                                                                          C
(307) 332-5001 FAX
kstrike@stanbury-strike.com




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF WYOMING

JULIE L. ROHRBACHER
An individual.
                                                           Civil Action No.   / ^ ' C(/-^
       Plaintiff.


vs.



TETON THERAPY, P.C.
A Wyoming Corporation,

       Defendant.




                    COMPLAINT AND REQUEST FOR JURY TRIAL


       COMES NOW Plaintiff, Julie L. Rohrbacher, by and through her attorney, Katherine

Strike, Stanbury & Strike, PC, hereby asserts the following allegations and claims against the

Defendant, Teton Therapy, P.C.

       This is an employment discrimination and harassment case arising from Teton

Therapy's discriminatory treatment of Ms. Rohrbacher, a former employee, based on religion.

Teton Therapy discriminated against Ms. Rohrbacher, a Non-Scientologist, by subjecting her

to: (a) a hostile work environment based on religion by Teton Therapy's                     imwelcome



                                     Rohrbacher v. Teton Therapy, PC
                                    Complaint and Request for Jury Trial
                                                  Page 1
         Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 2 of 15



imposition upon her of Scientology religious practices, teachings, beliefs, training, and

principles; and (b) disparate treatment based on religion when Teton Therapy coerced her to

engage in a range of Scientology religious practices and training as a mandatory condition of

employment.

       This action assets violations of Title VII of the Civil Rights Act of 1964 [Title VII], as

amended^ 42 U.S.C. § 200pe, et. seq.

                                          I. PARTIES


       1. Ms. Rohrbacher, a female, is a United States citizen and resident of the State of

Wyoming.

       2. At all times in issue, Ms. Rohrbacher resided and worked in the Judicial District of

the Court.


       3. Teton Therapy, P.C., is a corporation registered and incorporated in the State of

Wyoming.

       4. Defendant provides physical and occupational therapy services.

       5. Jeff McMenamy is the Owner and Chief Executive Officer of Defendant.

       6. Defendant conducts business in the towns of Riverton, Lander, Cheyenne, and

Sheridan, in the State of Wyoming.

       7. Ms. Rohrbacher was employed by Defendant from on or about November 30, 2011,

to on or about May 24,2013.

       8. Defendant forced Ms. Rohrbacher to resign and/or constructively discharged Ms.

Rohrbacher from employment on or about May 24,2013.




                                 Rohrbacher v. Teton Therapy, PC
                                Complaint and Request for Jury Trial
                                              Page 2
            Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 3 of 15




                                  II. JURISDICTION AND VENUE

       9.      Jurisdiction is asserted pursuant to Title VII,42 U.S.C. §§ 2000e,2000e-5, and

2000e-5(f)(l)(3), as amended, the Civil Rights Act of 1991,42 U.S.C. § 1981a(a)(1),(b)(1)-

(4),(c),(d)(1)(2).

       10.     Ms. Rohrbacher, a Non-Scientologist, is a member ofa Title VII protected class.

       11.     At all times in issue, Ms. Rohrbacher was qualified to perform the duties of her

position.

       12. At all times in issue. Defendant was an "employer" within the meaning of the Title

Vn.42 U.S.C. § 2000e(b),(g), and (h).

       13. Pursuant to 28 U.S.C. § 1391(b)(c), venue is proper in this Court because the events

and claims arose in the town of Lander, State of Wyoming,in the Judicial District ofthis Court.

                          III. ADMINISTRATIVE PROCEDURES

       14. Prior to filing this action, Ms. Rohrbacher timely, properly, and lawfully exhausted

all required administrative prerequisites, procedures, and remedies.

       15. Ms. Rohrbacher filed a timely and proper charge of discrimination based on

religion, under Title VII of the Civil Rights Act of 1964, as amended^ and the Wyoming Fair

Employment Practice Act of 1965, as amended.

       16. Ms. Rohrbacher's charge of discrimination was jointly filed with the Wyoming

Department of Workforce Services Fair Employment Program [WFEP Charge # 128-2013] and

the Equal Employment Opportunity Commission [EEOC]. [EEOC Charge # No. 32K-2013-

00146].




                                  Rohrbacher v. Teton Therapy, PC
                                 Complaint and Request for Jury Trial
                                               Page 3
          Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 4 of 15



       17. On September 18, 2018, the EEOC issued a Notice of Right to Sue letter to Ms.

Rohrbacher.

        18. This civil action is timely and properly filed because it is filed within 90 days of the

date ofthe EEOC Notice of Right to Sue letter.

                                IV. GENERAL ALLEGATIONS


       19.    Ms. Rohrbacher, a female, is forty-six years of age.

       20.    On or about November 30,2011, Ms. Rohrbacher was hired by Defendant.

       21.    Ms. Rohrbacher worked as a receptionist and office assistant for Defendant at its

facility in Lander, Wyoming.

       22.    The Church of Scientology is a religion developed by L. Ron Hubbard.

       23. At all times in issue, Defendant's management acted through conduct by

McMenamy,and/or conduct taken at the direction of McMenamy.

       24. Based on the conduct of McMenamy and the conduct of Defendant, as alleged

herein. Plaintiffreasonably believes McMenamy is a practicing Scientologist.

       25. Defendant required Ms. Rohrbacher, in the course of her employment, to

participate in, and be subjected to religious practices, teachings, beliefs, training, and principles

of Scientology.

       26.    Defendant, throughout Ms. Rohrbacher's employment, subjected her to

mandatorv terms and conditions of employment based on religious practices, teachings, beliefs,

training, and principles of Scientology.




                                    Rohrbacher v. Teton Therapy, PC
                                   Complaint and Request for Jury Trial
                                                 Page 4
          Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 5 of 15



       27.     Defendant's mandatory, Scientology-based, terms of employment, included but

were not limited to requiring Ms. Rohrbacher to:(a) be subjected to management's preaching

of Scientology practice and principles; (b) take and complete an employment orientation,

training, and communication course entitled "Breaking the Code." [Code Course], which

included completing a Scientology workbook and learning Scientology terms; and (c) attend a

weeklong, management training Scientology-based seminar.

       28.     Ms. Rohrbacher found Defendant's conduct, in requiring her to participate in,

and be subjected to mandatory terms and conditions of employment based on Scientology

religious practices, teachings, beliefs, and training, to be unwelcome, offensive, intimidating,

and abusive.


       29.     Defendant inserted religion into the workplace and created a hostile work

environment for Non-Scientologists.

       30.     Defendant, as a mandatory term and condition of employment, required Ms.

Rohrbacher to take and complete the Code Course.

       31.      Defendant explicitly conditioned a salary raise for Ms. Rohrbacher on her

completion ofthe Code Course.

       32.     Ms. Rohrbacher, because of her need to remain employed, began the Code

Course but could not finish the course because: (a) she objects to the teachings of

Scientology; (b) she objected to the Defendant requiring her to take a course in

Scientology; and (c) she found the Defendant's condition of employment and directive that

she take and complete the course imwelcome,intimidating, offensive, and abusive.




                                  Rohrbacher v. Teton Therapy, PC
                                 Complaint and Request for Jury Trial
                                               Page 5
           Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 6 of 15



       33. Ms. Rohrbacher voiced her objections/complamts to the Defendant required

concerning being required to participate in, and be subjected to religious practices, teachings,

beliefs, training, and principles of Scientology, including mandatory terms and conditions of

employment based on religious practices, teachings, beliefs, training, and principles of

Scientology.

       34.     Ms. Rohrbacher's Objections/complaints to Defendant concerning Scientology

practices/requirements included but were not limited to; (a) Defendant subjecting her to

Scientology religious teachings, beliefs, training, etc.;(b) the Code course was written by

L. Ron Hubbard; (c) Defendant was forcing her to learn Scientology teachings and

principles; and(d)the training was based on Scientology.

       35.     The Core Course uses concepts and communication terms directly taken from

teaching, practices, and beliefs of Scientology.

       36.     The stated purpose of the Code Course is to teach principles directly

emanating from L. Ron Hubbard,the founder of Scientology.

       37.     The Code Course training uses terms directly associated with L. Ron

Hubbard.


       38.     The Code Course teaches principles directly taken from the practices,

teachings, principles, and beliefs of Scientology.

       39.     The Core Course uses concepts and communication terms directly taken from

the practices, teachings, principles, and beliefs of Scientology, including but limited to:

             (a) The A-R-C Triangle,

             (b) High affinity.


                                   Rohrbacher v. Teton Therapy,PC
                                  Complaint and Request for Jury Trial
                                                Page 6
Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 7 of 15



 (c) Low affinity,

 (d) Reality (area of agreement),

 (e)No reality(no area of agreement),

 (f) Balanced inflowing/outflowing communication,

 (g)The K-R-C Triangle,

 (8)Command line,

 (h)Backflashing,

 (i) Product and value,

 (j) Condition ofnon-existence,

 (k)Emergency condition,

 (1) Battle plan, program and strategic plan,

(m)Completed staff work (often abbreviated as dev-t),

(n)Developed traffic,

(o)Up- statistics(and down statistics),

(p)Ethics reports,

(q)Entheta,

 (r)Enturbulate,

 (s)201Confronting,

 (t) Off-origin,

(u)Channel skip,

(v)Hat, and

(w)Non-compliance.




                       Rohrbacher v. Teton Therapy, PC
                      Complaint and Request for Jury Trial
                                    Page 7
          Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 8 of 15




       40.     The terms used in the Code Course have specific meanings and those

meaning are unique to their use in Scientology. The terms, as defined by L. Ron Hubbard,

are not part ofthe common vernacular.

       41.     The combination ofterms in the Code Course is unique to Scientology.

       42.     On or about April of 2013, Defendant posted/advertised for the position of

Manager at Defendant's Lander Clinic.[Manager position].

       43.     In April of 2013, Ms. Rohrbacher effectively applied for promotion to the

Manager position.

       44.     Ms. Rohrbacher was qualified to serve in the Manger position.

       45.     Defendant informed Ms. Rohrbacher that she needed to retake and the complete

the Code Course prior to selection for the Manager position.

       46.     In the course of her application for the Manager position. Defendant informed

Ms. Rohrbacher that she needed to take a weeklong, Scientology-based management course,

which Defendant's managers complete.

       47.     The management course was in the Clearwater, Florida, at or near the location

of the Flag Land Base of the Church of Scientology, which is advertised as an important

spiritual headquarters.

       48.     Defendant directed Ms. Rohrbacher to consult with a Scientology life- coach.

       49.     Ms. Rohrbacher refused to:(a)retake and complete the Code Course;(b) attend

and complete the weeklong, Scientology-based management course in Clearwater, Florida; and

(c)consult with a Scientology life-coach.




                                  Rohrbacher v. Teton Therapy, PC
                                 Complaint and Request for Jury Trial
                                               Page 8
             Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 9 of 15



       50.      Defendant informed Ms. Rohrbacher that she was an unsuccessful applicant for

the Manager position.

       51.      In May of 2013, Ms. Rohrbacher informed Defendant she was uncomfortable

with the Scientology process/practice/concept of termination and the techniques and teachings

of the Code Course, and that she did not want to retake and complete the Code Course or

Scientology-based communication courses, and/or consult with Scientology-based coach.

       52.      Defendant, in response to Ms. Rohrbacher refusals to engage in Scientology-

based practices, teachings, and training directed her to quit and take two week's severance pay

or she would be fired.


       53.      Defendant forced Ms. Rohrbacher to involuntarily resign from employment.

       54.      Defendant constructively discharged Ms. Rohrbacher by creating an intolerable

working environment, based on the totality of conditions and discriminatory animus,terms, and

working environment, that would have compelled a reasonable person in Ms. Rohrbacher

position to resign.

       55.      Based on the above factors and conditions, Ms. Rohrbacher resigned from

employment.

       56.      Defendant's discrimination against Ms. Rohrbacher includes discrimination

based on her failure to conform to Defendant's Scientology religious practices, beliefs, training,

and principles.

       57.      Defendant 's discriminatory treatment of Ms. Rohrbacher was intentional,

willful, and/or and in reckless disregard of her right to be from religious discrimination under

Title VII.



                                  Rohrbacher v. Teton Therapy, PC
                                 Complaint and Request for Jury Trial
                                               Page 9
           Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 10 of 15




                                        FIRST CLAIM


                    [Religious Harassment- Hostile Work Environment]

       58.     Title VII prohibits religious harassment in the form of a hostile work

environment, based on religion. 42 U.S.C. Sections 2000e-2(a)(1).

       59.     Defendant, in consideration of all the facts, in a cumulative manner,

intentionally created, tolerated, and perpetuated a hostile work environment, based upon

religion, against Ms. Rohrbacher.

       60.     The Defendant's conduct created a workplace that was permeated with

discriminatory intimidation and insult, sufficiently severe and pervasive as to adversely alter

the terms, conditions, and privileges of Ms. Rohrbacher's employment and create an abusive

working environment for Ms. Rohrbacher.

       61.     The Defendant's actions constitute discrimination against Ms. Rohrbacher based

on religion.

       62.     The cumulative adverse conduct to which Ms. Rohrbacher was subjected was:(a)

continuous; (b) severe; (c) humiliating; (d) repeated; and (e) emotionally threatening and

harmful.


       63.     The Defendant's hostile work environment included but was not limited to the

following tangible employment actions:(a)denying Ms. Rohrbacher promotion to the Manager

position; and (b) forcing the involuntary resignation of Ms. Rohrabacher from employment

and/or the constructively discharging Ms. Rohrabacher from employment.

       64.     The hostile work environment to which Ms. Rohrbacher was subjected was

created and perpetuated by McMenamy, a person in the management/owner level of Defendant,


                                 Rohrbacher v. Teton Therapy, PC
                                Complaint and Request for Jury Trial
                                             Page 10
         Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 11 of 15



possessing substantial authority over the terms and conditions of Ms. Rohrbacher's employment,

and/or by persons working pursuant to the direction of McMenamy.

       65.    The Defendant created and perpetuated and knew or should have known of the

cumulative conduct to which Ms. Rohrbacher was subjected and Defendant: (a) failed to

implement reasonably prompt, and appropriate corrective action concerning the cumulative,

unlawful conduct to which Ms. Rohrbacher was subjected; and (b) failed to respond reasonably

to the hostile work environment based on religion.

       66.    Each successive episode of the Defendant's cumulative and total conduct set forth

in this Complaint, and constituting the hostile work environment confronted by Ms. Rohrbacher,

had its predecessors, and the impact ofthe separate incidents accumulated such that the unlawful

work environment created, exceeded the sum of any individual episode.

       67.    The Defendant's conduct directly caused Ms. Rohrbacher to suffer severe mental

and emotional distress and economic losses.

       68.    Ms. Rohrbacher, as a Non-Scientologist, was specifically targeted and harmed by

the Defendant's cumulative conduct, which exposed Ms. Rohrbacher, a Non-Scientologist, to

disadvantageous terms and conditions of employment in the form of a hostile work environment

to which practicing Scientologists and/or Defendant's employees who participated in the

Defendant's Scientology practices and requirements, were not subjected.

       69.    The Defendant's adverse conduct against Ms. Rohrbacher was sufficiently severe

and pervasive to adversely alter the terms, conditions, and privileges of Ms. Rohrbacher's

employment and create an abusive working environment for Ms. Rohrbacher. Defendant, in a




                                 Rohrbacher v. Teton Therapy, PC
                                Complaint and Request for Jury Trial
                                             Page 11
         Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 12 of 15



cumulative and continuing manner, created, tolerated, and perpetuated an unlawful and

unwelcome hostile work environment based on religion, for Ms. Rohrbacher.

       70.     Ms. Rohrbacher constitutes: (a) an intentional, unlawful, hostile work

environment, based on sex, in violation of42 U.S.C. Sections 2000e-2(a)(1)(2);(b)intentional

and willful unlawful discriminatory practices in violation of42 U.S.C. Section 1981a(a)(1),(b)

(2)(3),(d)(1)(2); and (c).

                                       SECOND CLAIM


                      [Religious Discrimination in Violation of Title VII]

       71.     Ms. Rohrbacher hereby incorporates and restates all allegations previously

asserted in this Complaint as though fully incorporated herein.

       72.     Title VII prohibits the Defendant from discriminating against Ms. Rohrbacher:(a)

with respect to her compensation, terms, conditions, or privileges of employment, because of

religion sex; and/or (b) by limiting, segregating, or classifying her in any way, which would

deprive, or tend to deprive her of employment opportunities, or otherwise adversely affect her

status as an employee, because of religion.

       73.     Ms. Rohrbacher, a Non-Scientologist, is a member ofa protected Title VII class.

       74.     Defendant engaged in unlawful, direct, and intentional religious discrimination

against Ms. Rohrbacher because of her religion. 42 U.S.C. Sections 2000e-2(a)(l)(2).

       75.     As specifically described in the prior paragraphs of this Complaint, Defendant

discriminated against Ms. Rohrbacher:(a) with respect to her compensation, terms, conditions,

and privileges of employment because of her religion; and (b) by limiting, segregating, and




                                  Rohrbacher v. Teton Therapy,PC
                                 Complaint and Request for Jury Trial
                                              Page 12
         Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 13 of 15



classifying Ms. Rohrbacher in a manner which deprived or tended to deprive Ms. Rohrbacher of

employment opportunities, and adversely affected her status as employee, because of religion.

       76.     Defendant, intentionally      subjected     Ms. Rohrbacher   to   more   adverse,

discriminatory, hostile, and retaliatory practices, concerning the terms and conditions of her

employment, than the way Defendant treated employees who were Scientologists and/or who

participated in Defendant's mandatory Scientology-based practices and training, and/or complied

with Defendant's mandatory Scientology-based terms and conditions of employment of their

employment.

       77.     Defendant's unlawful, intentional religious discrimination was created,

perpetrated, and/or tolerated by Defendant's owners and managers, all having specific

knowledge, or reason to know,ofthe discriminatory actions set forth herein.

       78.     Defendant's treatment of Ms. Rohrbacher constitutes; (a) intentional, unlawful

sexual discrimination, in violation of 42 U.S.C. Sections 2000e-2(a)(l)(2), and (b) intentional,

willful, unlawful discriminatory practices in violation of 42 U.S.C. Section 1981a (a)(1),

(b)(l)(2)(3)(D),and(d)(l)(2).

                                 VI. REQUEST FOR RELIEF


       WHEREFORE, Defendant's unlawful conduct directly caused Ms. Rohrbacher to suffer

injuries, damages, and losses;

       FURTHER, Ms. Rohrbacher respectfully requests this Court to enter judgment in her

favor and against Defendant on the claims in issue and award the follovsdng relief under Title

VII, and all applicable laws:




                                  Rohrbacher v. Teton Therapy,PC
                                 Complaint and Request for Jury Trial
                                              Page 13
         Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 14 of 15



       (a)     To enter a judgment in favor of Ms. Rohrbacher and against Defendant, finding

the acts of the Defendant constitute unlawful intentional discrimination in violation of the Title

VIL


       (b)     To enter a judgment in favor of Ms. Rohrbacher and against Defendant, finding

the acts ofthe Defendant constitute a willful violation of Title VII.

       (c)     To award Ms. Rohrbacher the remedies of damages for back pay, front pay,

restored benefits, accommodations, actual monetary damages, loss of wages, salary, retirement

contributions, all loss ofincome, and all loss of monetary damages to which she is entitled.

       (d)     To award Ms. Rohrbacher compensatory damages for emotional pain, suffering,

inconvenience, mental anguish, loss of enjoyment of life, future pecuniary losses, and other non-

pecuniary losses, and all loss of compensatory damages to which she is entitled.

       (e)     To award Ms. Rohrbacher punitive damages.

       (f)     To award Ms. Rohrbacher attorney fees and costs.

       (g)     To award Ms. Rohrbacher pre-judgment and post-judgment interest at the

appropriate rate provided by law.

       (h)     To direct Defendant to take such affirmative relief steps as are necessary to ensure

that the effects of Defendant 's unlawful employment practices are eliminated and do not

continue to affect Ms. Rohrbacher's employment opportunities; and

       (i)     Order Defendant to reinstate Ms. Rohrbacher to employment or in lieu of

reinstatement, award Ms. Rohrbacher front pay.

       (j)     To award Ms. Rohrbacher all other legal and equitable relief, to which Ms.

Rohrbacher is entitled pursuant to any law, that this Court deems just, equitable, and proper.



                                   Rohrbacher v. Teton Therapy, PC
                                  Complaint and Request for Jury Trial
                                               Page 14
         Case 1:18-cv-00214-MLC Document 1 Filed 12/17/18 Page 15 of 15




                                 VIL JURY TRIAL REQUEST


       Pursuant to Fed.R.Civ.P. 38 (a)(b)(c), Title VII, and all applicable laws providing for a

right to trial by jury, Ms. Rohrbacher requests a jury trial of all claims and issues in this action,

and herewith submits the requisite jury fee.

Dated: December 17^,2018.




               Respectfully submitted this 17'*' day of December 2018.

                                                                Julie L. Rohrbacher,




                                                                Katherin^        WSB #16-4284
                                                                ST^                      PC
                                                                PODrix 1630
                                                                Lander, WY 82520
                                                                (307)332-5000
                                                                (307)332-5001 FAX
                                                                kstrike@stanbury-strike.com

                                                                Attorney for Plaintiff




                                   Rohrbacher v. Teton Therapy, PC
                                  Complaint and Request for Jury Trial
                                                Page 15
